DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the RCE filed 2 February 2022 for the application filed 21 June 2019 which claims priority to PRO 62/688,909 filed 22 June 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the lowest point" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a lowest point”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2018/0001999) in view of Obviousness.
- Regarding Claim 1. Page discloses a blended wing body aircraft (fig. 1a-b) comprising:
an airfoil-shaped center body (fig. 1a illustrates the airfoil shaped center body) having a lower side and an upper side opposed to the lower side (illustrated by fig. 1b), wherein: 
the center body has a central chord extending from a leading edge of the center body to a trailing edge of the center body (fig. 1a-b illustrates that a central chord exists through the center of the aircraft as the aircraft is symmetrically shaped); 
the lower side of the center body has a lowest point (see annotated fig. 1b, with the aircraft lower side appearing to be level, the lowest point can be any point along the lower side of the center body) located between a first location forward of a pivot point (see annotated fig. 1b, the first location can be any location forward of the pivot point) about which the aircraft rotates during 
    PNG
    media_image1.png
    428
    756
    media_image1.png
    Greyscale
take-off (the pivot point about which the aircraft rotates is the main landing gear 105a) and a second location aft of the pivot point (see annotated fig. 1b);
the first location (see annotated fig. 1b) is at a first distance corresponding to 10% of a length of the central chord forward of the pivot point (see annotated fig. 1b).  Page does not explicitly disclose locations aside from the pivot point, however, Page discloses the claimed invention with various possible locations of an altered lowest point of the center body dependent on what configuration the landing gear are in.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the first distance at 10% forward of the pivot 
- Regarding Claim 2. Page as modified discloses the aircraft of claim 1, wherein the pivot point (see annotated fig. 1b) has an axial location along the central chord of a contact point (105a) between the aircraft and a ground (the pivot point is at the location along which the landing gear is attached to the aircraft allowing it to be along the central chord of a contact point between the aircraft and the ground).
- Regarding Claim 3. Page as modified discloses the aircraft of claim 1, wherein the pivot point (see annotated fig. 1b) has an axial location along the central chord of a contact point between a main landing gear (105a) of the aircraft and a ground (the pivot point is the attachment location of the main landing gear).
- Regarding Claim 4. Page as modified discloses the aircraft of claim 1, wherein the pivot point (see annotated fig. 1b) has an axial location along the central chord of a main landing gear (105a) of the aircraft (the pivot point is the location of the main landing gear).
- Regarding Claim 5. Page as modified discloses the aircraft of claim 1, wherein the second location is at a second distance (see annotated fig. 1b) corresponding to 5% of the length of the central chord aft of the pivot point (see annotated fig. 1b, the second location can be located aft of the pivot point 5%, the second location has no structural relationship aside from being aft of the pivot point).
- Regarding Claim 6. Page as modified discloses the aircraft of claim 1, wherein the lowest point is located aft of the pivot point (see annotated fig. 1b, with the underside of the fuselage of Page appearing to be level throughout the length of the fuselage aside from the nose and tail, the “lowest point” of the fuselage can be interpreted as being any point along the fuselage, and in the current instance, as being located aft of the pivot point).
- Regarding Claim 7. Page as modified discloses the aircraft of claim 6, wherein the lowest point is located within a distance corresponding to 3% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot 
- Regarding Claim 8. Page as modified discloses the aircraft of claim 6, wherein the lowest point is located within a distance corresponding to 5% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
- Regarding Claim 9. Page as modified discloses the aircraft of claim 6, wherein the lowest point is located within a distance corresponding to 6% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
- Regarding Claim 10. Page as modified discloses the aircraft of claim 6, wherein the lowest point is located within a distance corresponding to 8% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
- Regarding Claim 11. Page as modified discloses the aircraft of claim 6, wherein the lowest point is located within a distance corresponding to 10% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
- Regarding Claim 12. Page as modified discloses the aircraft of claim 6, wherein the lowest point is located within a distance corresponding to 15% of the length of the central chord aft of the pivot point (see annotated fig. 1b, in the current instance, the lowest point is interpreted as being located aft of the pivot point within the range provided).
- Regarding Claim 13. Page as modified discloses the aircraft of claim 1, wherein the lowest point (see annotated fig. 1b) is located forward of the pivot point (see annotated fig. 1b, which illustrates the lowest point forward of the pivot point).
- Regarding Claim 14. Page as modified discloses the aircraft of claim 1. The examiner further contends that one of ordinary skill in the art is capable of determining the proper location of the lowest point first distance to optimize performance of the aircraft, allowing for one of ordinary skill to place the lowest point 
- Regarding Claim 15. Page as modified discloses the aircraft of claim 14.  The examiner further contends that one of ordinary skill in the art is capable of determining the proper location of the lowest point first distance to optimize performance of the aircraft, allowing for one of ordinary skill to place the lowest point (see annotated fig. ab) located within a distance corresponding to 6% of the length of the central chord forward of the pivot point (see annotated fig. 1b, which illustrates the lowest point as any area between the landing gear and behind the main landing gear, as detailed within claim 1, determination of the location of the first location does not alter the operation of the aircraft in any unknown way allowing for one or ordinary skill in the art to move the first location as required to optimize performance of the aircraft).
- Regarding Claim 16. Page as modified discloses the aircraft of claim 15. The examiner further contends that one of ordinary skill in the art is capable of determining the proper location of the lowest point first distance to optimize performance of the aircraft, allowing for one of ordinary skill to place the lowest point (see annotated fig. 1b) located within a distance corresponding to 4% of the length of the central chord forward of the pivot point (see annotated fig. 1b, which illustrates the lowest point as any area between the landing gear and behind the main landing gear, as detailed within claim 1, determination of the location of the first location does not alter the operation of the aircraft in any unknown way allowing for one or ordinary skill in the art to move the first location as required to optimize performance of the aircraft).
- Regarding Claim 17. Page as modified discloses the aircraft of claim 16. The examiner further contends that one of ordinary skill in the art is capable of determining the proper location of the lowest point first distance to optimize performance of the aircraft, allowing for one of ordinary skill to place the lowest point (see annotated fig. 1b) located within a distance corresponding to 2% of the length of the central chord 
- Regarding Claim 18. Page as modified discloses the aircraft of claim 1, wherein the pivot point (see annotated fig. 1b) has an axial location that is between 50% and 75% of the length of the central chord from the leading edge of the center body (see annotated fig. 1b which illustrates the pivot point between 50 and 75%, at roughly 60% of the central chord).
- Regarding Claim 19. Page discloses a blended wing body aircraft (fig. 1a-b) comprising: 
an airfoil-shaped center body (illustrated by fig. 1a) having a lower side and an upper side opposed to the lower side (illustrated by fig. 1b), the center body having a central chord extending from a leading edge of the center body to a trailing edge of the center body (fig. 1a-b illustrates that a central chord exists through the center of the aircraft as the aircraft is symmetrically shaped); and 
a nose landing gear (105b) and a main landing gear (105a) for supporting the aircraft on a ground, the main landing gear (105a) being located aft of the nose landing gear (105b) relative to the central chord, the main landing gear (105a) defining a pivot point (see annotated fig. 1b) about which the aircraft rotates during take-off, 
wherein a lowest point (with the aircraft lower side appearing to be level, the lowest point can be any point along the lower side of the center body) is located between a first location forward of the pivot point (see annotated fig. 1b) and a second location aft of the pivot point (see annotated fig. 1b, the points are arbitrary in an aircraft like Page and can be any location fore/aft of the pivot point desired), the first location (see annotated fig. 1b) being at a first distance corresponding to 10% of a length of the central chord forward of the pivot point (see annotated fig. 1b).  Page does not explicitly disclose locations aside from the pivot point, however, Page discloses the claimed invention with various possible locations of an altered lowest point of the center body dependent on what configuration the landing gear are in.  It would have been obvious to one having ordinary 
- Regarding Claim 20. Page as modified discloses the aircraft of claim 19, wherein the pivot point (see annotated fig 1b) has an axial location along the central chord of a contact point along the central chord between the main landing gear (105a) of the aircraft (10) and the ground (fig. 1b illustrates the pivot point at the main landing gear location).
Response to Arguments
Applicant's arguments, see pages 5-6, filed 2 February 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Page clearly discloses a system which accomplishes the same concept as that of the instant application by altering the height of the landing gear of the aircraft to move the pivot point/lowest portions of the fuselage of the aircraft allowing for shortened takeoff distances and lowered takeoff speeds as detailed in [0035] of Page.  The continued recitation of various locations for the “lowest point” of the fuselage (found within claims 6-12 and 13-18) brings into doubt the criticality of the location, allowing Page to disclose a system where the “lowest point” can be manipulated by altering the height of the nose and main landing gear.  The examiner understands that the applicant believes they have found a novel solution, given the findings posted within the figures found in the current arguments, but the figures illustrate the lack of criticality in the location recitation, as the graphs illustrate improved performance for several location scenarios.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644
14 February 2022